ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-337, concluding that LARRY J. McCLURE of HACKENSACK, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to client to the extent necessary to permit client to make informed decision), RPC 1.4(b) (failure to *122communicate basis or rate of fee in writing), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that respondent should be required to return to his client the remaining sum of $500 of his fee in the Conhaus matter within ninety days;
And good cause appearing;
It is ORDERED that LARRY J. McCLURE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective May 21, 2003; and it is further
ORDERED that LARRY J. McCLURE return the sum of $500 of his fee to his client in the Conhaus matter within ninety days of the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.